Title: To George Washington from Alexander Hamilton, 14 April 1791
From: Hamilton, Alexander
To: Washington, George

 

Sir
Treasury Department [Philadelphia] April 14th 1791

I have the honor to send herewith a copy of my letter of the 10th inst: and of that from Mr Short of the 2d of December to which it refers; and also the copy of another letter from Mr Short of the 25th of January.
The result of my submission to the Vice President and the heads of Departments has been, that they have unanimously advised me to instruct Mr Short to proceed to open a second loan as soon as the first shall be filled, and to extend the sum from two and a half to three millions of Guilders. I nevertheless request your direction concerning the alteration in his instruction, generally which is proposed in my letter.
Finding on recurring to it, your instruction to me competent to the disposition of the sum borrowed; I have directed Mr Short to apply one million and a half of the loan which was to commence in February, as a payment to France. The exchange between France & Holland afforded a benefit of more than ten ⅌ Cent to the United States on the last payment.
I thought it adviseable to dispose of a principal part of the loan to this object, not only from the general considerations which operate in the case, but from a desire to counteract the success of some Negotiations with the French Court for the purchase of the Debt due from us, which are not for the interests of the United States. I have the honor to be with the most perfect respect Sir Your most Obedt & most hble servant

Alexander Hamilton

